DETAILED ACTION
Claims 1-13 are pending in the application. 


Response to Arguments
2.  	Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record, Onomura (US 2018/0048818 A1) in view of Greenland et al (US 2010/0123810 A1) fails to teach, “when flicker is detected by the processing unit, at the time of panning, the control unit limits an upper limit value of a shutter speed which can be set when determining the shutter speed as compared with a case in which the flicker is not detected at the time of panning”. Examiner respectfully disagrees. Applicant is attacking the references separately and not as a whole. The combined teachings of Onomura in view of Greenland, as a whole (emphasis added), it would have been obvious to one of ordinary skill in the art to perform the limitation in question. Applicant seems to place an emphasis on “at the time of panning” as related to flicker detection. Onomura, as discussed in the previous action, discloses a microcomputer 232 which adjusts the shutter speed when flicker is detected, fig. 3 and para 0058 and 0059 (emphasis added). Onomura is clearly establishing a relationship/link between adjusting the shutter speed and flicker. Onomura states the following, “When the shutter speed value is adjusted, the exposure time of the imaging element 206 is changed, and the appearance of flicker stripes on the screen of the display unit 226 changes.  For example, when the shutter speed value is not natural number times as large as the flicker frequency, clear flicker stripes appear on the screen, as illustrated 
in FIG. 3 (a).  By contrast, as the shutter speed value becomes closer to a 
value natural number times as large as the flicker frequency, flicker stripes 
on the screen fade away, as illustrated in FIG. 3 (b).  When the shutter speed 
value becomes equal to a value natural number times as large as the flicker 
frequency, the flicker stripes on the screen completely disappear, as 
illustrated in FIG. 3 (c).  In this state, the user operates the operating unit 
236, to finish the adjustment of the shutter speed value.” Meaning, the shutter speed is adjusted based on the amount of flicker detected, which is a form of limiting because the shutter speed is being controlled. Secondly, as applied to the limitation, “as compared with a case in which the flicker is not detected at the time of panning”, this part of the limitation is very broad and vague at best. The claim is not clear as to who or what is making the comparison? Is the control unit making the comparison, and if so, for what purpose? The claim does not specify this in any way, shape, fashion, or form. Therefore, if flicker is being detected, and the shutter speed is controlled, then the limitation is met. If flicker is not being detected, then the shutter speed is not adjusted. Lastly, Greenland detects flicker during vertical and horizontal panning (i.e. at the time of panning, fig. 4, para 0039 and 0040, para 0068 and 0069), therefore the combination of Onomura in view of Greenland, as a whole, teaches the claim limitation as recited in claim 1 as a whole. Based on this reasoning/rationale, the prior art of rejection will remain. It is highly suggested to amend the claim further to clarify what the control unit is doing between the flicker detection and the shutter speed, and what . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  	Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onomura (US 2018/0048818 A1) in view of Greenland et al (US 2010/0123810 A1).

 	As per claim 1, Onomura discloses an imaging device (fig. 1, camera system 1) comprising 

  	a processing unit (fig. 1, image processor 222) configured to perform a process of detecting flicker of a photographed scene (para 0056); and 
  	a control unit (fig. 1, microcomputer 232) configured to perform exposure control (microcomputer 232 adjusts the exposure time of the imaging element 206, para 0059) 
  	wherein, when flicker is detected by the processing unit (fig. 1, image processor 222), the control unit (fig. 1, microcomputer 232) limits an upper limit value of a shutter speed which can be set when determining the shutter speed as compared with a case in which flicker is not detected (microcomputer 232 adjusts the shutter speed when flicker is detected and sets the shutter speed, see fig. 3 and para 0058 and 0059). 

   	Onomura fails to teach flicker detection at the time of panning for photographing a moving subject. However, Greenland discloses an apparatus wherein flicker detection is detected during horizontal and vertical panning while imaging a scene in a non-stationary position (Greenland, fig. 4, apparatus 400, circuitry 408, para 0039 and 0040, also see table 7, para 0068 and 0069). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Onomura in view of Greenland, as a whole, by incorporating flicker detection in a non-stationary position as disclosed by Greenland, into the camera system as disclosed by Onomura, 

  	Claim 13 is the method claim corresponding to device claim 1, and is rejected based on the same reasoning/rationale. 


Allowable Subject Matter
4.  	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697           


/LIN YE/Supervisory Patent Examiner, Art Unit 2697